GIBBONS, Circuit Judge,
concurring
I join in the opinion of the court holding that, even assuming that § 14(b) of the Age Discrimination in Employment Act of 1967 (ADEA)1 applies to an action brought by the Secretary of Labor, there was compliance with that section here. However, I would go further than the majority’s opinion and hold that § 14(b), as interpreted by this court in Goger v. H. K. Porter Co., 492 F.2d 13 (3rd Cir. 1974), does not apply to enforcement actions brought by the Secretary.
There is now pending before this court in banc the case of Holliday v. Ketchum, McLeod & Grove, Inc., No. 77-1978, in which we are asked to reconsider the Goger interpretation of § 14(b). In its amicus brief in Holliday the Secretary urges that even a private litigant should be permitted to file an age discrimination suit in a federal court without first resorting to state administrative or conciliatory remedies. In the instant case the Secretary contends that even if this court in Holliday should reaffirm Goger’s interpretation of § 14(b), that section does not apply to his public enforcement suit. In my opinion, that contention is sound. Thus, even if there had been no exchange of correspondence between the Secretary and the state agency such as that referred to in the majority opinion, the district court still should have entertained the suit.
The court in Goger relied on the similarity of the language of § 14(b) and the language of § 706(c) of Title VII of the Civil Rights Act of 1964.2 The court noted that in Love v. Pullman, 404 U.S. 522, 523, 92 S.Ct. 616, 30 L.Ed.2d 679 (1972), the Supreme Court had construed the latter provision to require private parties aggrieved by a Title VII violation to resort to a state conciliatory agency before filing a charge with the federal Equal Employment Opportunity Commission. The Goger panel held that § 14(b) should be similarly construed.
Analogizing to the Title VII area leads to a different conclusion with respect to ADEA actions brought by the Secretary. The Civil Rights Act of 1964 provided for public enforcement by the Attorney Gener*1085al.3 Neither the Attorney General nor the EEOC is required to resort to state conciliatory agencies before commencing pattern or practice suits under Title VII of that Act.4 When the ADEA was passed in 1967, public enforcement authority was vested not in the Attorney General but in the Secretary of Labor, who had exercised similar responsibility under the Fair Labor Standards Act (FLSA) since 1938.5 Certainly administrative remedies for the withholding of wages due existed under state law.6 Nevertheless, the Secretary’s equitable remedy under § 17 of the FLSA never was subject to a requirement that he first resort to the state remedies. When Congress conferred on the Secretary the authority to enforce the provisions of the ADEA, it obviously intended that he have the same enforcement authority as did the Attorney General under the Civil Rights Act of 1964. The Secretary’s authority to sue is conferred not in § 14 of the ADEA, but in § 7(b).7 That latter section merely cross-references to the enforcement scheme of the FLSA. There is no evidence either in the text of the statute or in any legislative history to which we have been referred suggesting that Congress intended to read into the FLSA enforcement scheme an exhaustion requirement which never theretofore existed. I can think of no tenet of statutory interpretation which would read the exhaustion-of-state-remedies requirement of § 14(b) both into § 7(b) of the ADEA and, through the latter, into § 17 of the FLSA. Thus, even if the Secretary had made no reference to the state conciliatory agency, the district court should have heard the suit.

. Pub.L. No. 90-202, § 14(b), 81 Stat. 602, 607 (codified at 29 U.S.C. § 633).


. Act of June 25, 1938, Pub.L. No. 75-718, ch. 676, § 17, 52 Stat. 1069 (codified, as amended, at 29 U.S.C. § 217).


. 29 U.S.C. § 626.


. See, e. g., N.J.Stat.Ann. §§ 34:11-16 and 34:11-34 et seq.


. Pub.L. No. 88-352, tit. VII, 78 Stat. 253 (codified, as amended, at 42 U.S.C. § 2000e-l et seq.).


. Pub.L. No. 88-352, tit. VII, § 707, 78 Stat. 261 (codified at 42 U.S.C. § 2000e-6).


. United States v. Masonry Contractors Ass’n, 497 F.2d 871, 875-76 (6th Cir. 1974). Until 1972 the EEOC had no litigation authority. Section 706(d) of the Civil Rights Act of 1964 subjected the EEOC to a limited requirement that it notify a state agency of a charge made by a commissioner and afford that agency a reasonable time to act. 42 U.S.C. § 2000e-5(d). When the authority to litigate pattern or practice cases was given to the EEOC by the Equal Employment Opportunity Act of 1972, Pub.L. No. 92-261, § 4, 86 Stat. 107 (codified at 42 U.S.C. § 2000e-5(g)), no change was made in § 706(d).